UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-168983 Modern Mobility Aids, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada Pending (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1821 Walden Office Square, Suite 400, Schaumburg, IL (Address of Principal Executive Offices) (Zip Code) Registrants telephone number including area code: (847)303-0280 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class OutstandingasofDecember 17,2010 Common Stock, $0.001 par value MODERN MOBILITY AIDS, INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Managements Discussion and Analysis of Financial Conditionand Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 21 3 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (Unaudited) Financial Statements- Balance Sheets as of September 30, 2010, and June 30, 2010 F-2 Statements of Operations for the Three Months Ended September 30, 2010, and 2009, and Cumulative from Inception F-3 Statement of Stockholders (Deficit) for the period from Inception through September 30, 2010 F-4 Statements of Cash Flows for the Three Months Ended September 30, 2010, and 2009, and Cumulative from Inception F-5 Notes to Financial Statements September 30 , 2010 F-6 F-1 MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Note 1) (Unaudited) ASSETS September 30, June 30, Current Assets: Cash $ 1,736 $ 2,902 Total current assets 1,736 2,902 Deferred offering costs 11,880 - Total Assets $ 13,616 $ 2,902 LIABILITIES AND STOCKHOLDER'S ( DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ 18,869 $ 5,446 Due to related parties 3,000 1,500 Total current liabilities 21,869 6,946 Total liabilities 21,869 6,946 Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.001 per share, 75,000,000 shares authorized; 6,500,000 shares issued and outstanding in 2010, 6,500 6,500 (Deficit) accumulated during the development stage (14,753) (10,544) Total stockholders' (deficit) (8,253) (4,044) Total Liabilities and Stockholder's (Deficit) $ 13,616 $ 2,902 The accompanying notes to financial statements are an integral part of these balance sheets F-2 MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 1) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, AND CUMULATIVE FROM INCEPTION (DECEMBER 19, 2007) THROUGH SEPTEMBER 30, 2010 (Unaudited) Cumulative From Inception Three Months Ended (December 19, 2007) September 30, Through September 30, Revenues, net $ 1,656 $ - $ 9,506 Cost of Revenues 938 - 6,096 Gross Profit 718 - 3,410 Expenses: General and administrative- Accounting and audit fees 1,500 - 4,500 Other 1,927 572 6,988 Consulting 1,500 - 5,900 Legal - Organization costs - - 775 Total operating expenses 4,927 572 18,163 (Loss) from Operations (4,209) (572) (14,753) - - Other Income (Expense) - - - Provision for Income Taxes - - - Net (Loss) $ (4,209) $ (572) $ (14,753) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ (0.00) $ - Weighted Average Number of Common Shares Outstanding - Basic and Diluted 6,500,000 - The accompanying notes to financial statements are an integral part of this statement. F-3 MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' (DEFICIT) (NOTE 1) FOR THE PERIOD FROM INCEPTION (DECEMBER 19, 2007) THROUGH SEPTEMBER 30, 2010 (Unaudited) (Deficit) Accumulated During the Common stock Development Description Shares Amount Stage Total Balance - December 19, 2007 - $ - $ - $ - Net (loss) for the period - - (1,106) (1,106) Balance - June 30, 2008 - - (1,106) (1,106) Net (loss) for the year - - (661) (661) Balance - June 30, 2009 - - (1,767) (1,767) Common stock issued for cash 6,500,000 6,500 - 6,500 Net (loss) for the year - - (8,777) (8,777) Balance - June 30, 2010 6,500,000 6,500 (10,544) (4,044) Net (loss) for the period - - (4,209) (4,209) Balance - September 30, 2010 6,500,000 $ 6,500 $ (14,753) $ (8,253) The accompanying notes to financial statements are an integral part of these statements. F-4 MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOIDATED STATEMENTS OF OPERATIONS (NOTE 1) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, AND CUMULATIVE FROM INCEPTION (DECEMBER 19, 2007) THROUGH SEPTEMBER 30, 2010 (Unaudited) Cumulative From Inception Three Months Ended (December 19, 2007) September 30, Through September 30, Operating Activities: Net (loss) $ (4,209) $ (572) $ (14,753) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in Current Assets and Liabilities- Accounts payable and accruedliabilities 13,423 572 18,869 Net Cash (Used in) Operating Activities 9,214 - 4,116 Investing Activities: Purchases of property and equipment - - - Net Cash (Used in) Investing Activities - - - Financing Activities: Proceeds from issuance of common stock - - 6,500 Deferred offering costs (11,880) - (11,880) Due to related parties 1,500 - 3,000 Net Cash Provided by Financing Activities (10,380) - (2,380) Net Increase in Cash (1,166) - 1,736 Cash - Beginning of Period 2,902 - - Cash - End of Period $ 1,736 $ - $ 1,736 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes to financial statements are an integral part of these statements. F-5 MODERN MOBILITY AIDS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
